DETAILED ACTION

This Office Action is in response to Applicant's application filed on January 15, 2021. Currently, claims 1-18 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, non-transitory medium and computing device).  Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 7 and 13 recite the abstract idea of obtaining and storing a mapping of status values to process- blocks within stages associated with a linear process performed on an enterprise application network, wherein the process-blocks each correspond with one of a plurality of sub-processes of the linear process and correlating a status values for work items determined from change records with the mapping to identify one of the stages for each of the work items, wherein the change records further comprise a timestamp and generating event records based on the correlation, activity records, and another correlation of unique identifiers of the work items in the change records and the activity records, wherein each of the activity records comprises a start time and a duration of one of the sub-processes, a type of activity, and a result of the activity and generating a value stream map (VSM) that comprises an output of a timeline of activity associated with the linear process and metrics for the process-blocks or stages, and aggregate metrics for the linear process, generated based on the event records.  The claims are directed to a type of understanding of business processes. The first prong of Step 2A is satisfied because the claims are abstract because the claims are the claims are certain methods of organizing human activity including certain methods of organizing human activity including commercial interactions (including business relations).  Applicants claims show visualization of metrics (organization) of processes performed  by an enterprise application network (which is a type of business/human activity).   The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as one or more computing devices, a database, an output display of a graphical timeline, real-time metrics, a non-transitory computer readable medium having stored thereon instructions for value stream mapping and management of processes automatically tracked in computer systems comprising executable code that, when executed by one or more processors, causes the processors to perform steps and a computing device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programmed instructions) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Step 2B is satisfied because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as one or more computing devices, a database, an output display of a graphical timeline, real-time metrics, a non-transitory computer readable medium having stored thereon instructions for value stream mapping and management of processes automatically tracked in computer systems comprising executable code that, when executed by one or more processors, causes the processors to perform steps and a computing device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programmed instructions (as evidenced by para [0035]-[0043] of applicant’s own specification) are well understood, routine and conventional in the field.   Dependent claims 2-5, 8-11, 14-17 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing determining movement of work items forward or backward with respect to the linear process based on the identified stages to generate one or more of speed, quality or load metrics or if the work items are complete and accurate and modifying the VSM based on criteria and notifications based on comparison to thresholds and converting activity logs .  Dependent claim 3-4, 6, 9-10, 12, 15-16, 18 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as determining a schema of the database that includes one field that represents the status and electronic notifications and sending to a client device client side code  configured to, when executed by a web browser of the client device, request server-side data for one or more of the stages or process- blocks in parallel and display at least a subset of the metrics via the VSM in parallel (as evidenced by para [0035]-[0043]of applicant’s own specification) are well understood, routine and conventional in the field.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8, 12-14, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soni et al. (US 2009/0031598 A1) (hereinafter Soni) in view of Sethi et al. (US 2014/0365266 A1) (hereinafter Sethi).

Claims 1, 7 and 13:
Soni, as shown, discloses the following limitations of claims 1, 7 and 13:
A method (and corresponding non-transitory medium and computing device – para [0004], showing equivalent computing functionality for implementing value stream mapping) for value stream mapping and management of processes automatically tracked in computer systems (see para [0025], "The business personnel may then develop a current state layout of the process based, at least in part, on the current state value stream map developed in step 52, and/or other knowledge about the process (step 54). This step may also include identifying the pertinent value stream entities to be tracked and/or monitored during simulation of the process. For example, the business personnel may determine that the products to be assembled (e.g., the vehicles); the subassemblies, components, and/or items to be installed; the inventory at each station of the production line; a working status of each station of the production line; the inventory on the production floor; and/or the time of day should be tracked during the simulation. The current state layout may then be created based on these determinations. That is, a hand- or computer-drafting a poster, a pictorial laminate, and/or other artwork to visually describe the layout of the process may be created and provided on display board 22."), the method implemented by one or more computing devices and comprising: obtaining and storing a mapping of status values to process- blocks within stages associated with a linear process performed, wherein the process-blocks each correspond with one of a plurality of sub-processes of the linear process (see para [0017], "layout 24 may include a process 26 (e.g., assembly line manufacturing process). Process 26 may be divided in to a plurality of steps 26a-e. Continuing with the example discussed above, steps 26a-e may each represent a stage at which some type of work is performed on a vehicle. That is, the sequence of process steps 26a-e may represent the various stages of the assembly line. For example, steps 26a-e may represent a steps at which an engine subassembly, a transmission subassembly, an operator cabin subassembly, a hitch subassembly, and wheels, respectively, are installed on the vehicle." and para [0015], Fig 1);
correlating a status values for work items determined from change records with the mapping to identify one of the stages for each of the work items, wherein the change records further comprise a timestamp (see para [0025], "This step may also include identifying the pertinent value stream entities to be tracked and/or monitored during simulation of the process. For example, the business personnel may determine that the products to be assembled (e.g., the vehicles); the subassemblies, components, and/or items to be installed; the inventory at each station of the production line; a working status of each station of the production line; the inventory on the production floor; and/or the time of day should be tracked during the simulation.");
generating event records based on the correlation, activity records of the database, and another correlation of unique identifiers of the work items in the change records and the activity records, wherein each of the activity records comprises a start time and a duration of one of the sub-processes, a type of activity, and a result of the activity (see para [0014], "Value stream map 10 may include a variety of symbols and/or other features to visually depict the particular value stream. For example, value stream map 10 may include a customer 12, a supplier 14, and a sequence of stations 16. Each of stations 16 may include information 18 about the particular station. For example, information 18 may include, a name or description, a number of workers required, a cycle time (i.e., the total amount of time required to perform the step), a batch size (i.e., the number of units processed by the station per cycle), an uptime (i.e., the percentage of time that the station is available for processing), a percentage of units processed correctly, an amount of inventory (i.e., backlog), etc. Value stream map 10 may also include a timeline 20. Timeline 20 may show, for example, a value added time, or processing time 20a (i.e., an amount of time the station is actually working and adding value to the product), and a non-value added time, or lead time 20b (i.e., an amount of time the product waits before work is started) for each station 16 Timeline 20 may be used to calculate total cycle time, total process lead time, total processing time, efficiencies, and/or other parameters of interest. It is to be appreciated that value stream map 10 may include additional, fewer, and/or different features than those shown in FIG. 1 to visually depict the flow of materials, information, and/or production through the value stream in a desired manner." where it would be obvious to one of ordinary skill in the art that a total process time and cycle time and the amount of time the station waits before starts would be capable of determining a start time); and 
generating a value stream map (VSM) that comprises an output display of a graphical timeline of activity associated with the linear process and real-time metrics for the process-blocks or stages, and aggregate metrics for the linear process, generated based on the event records (see para [0013], "FIG. 1 shows an exemplary value stream map 10 illustrating various processes of a business. Value steam map 10 may be hand-drawn, computer-drafted, or otherwise created by those having knowledge about the particular value stream and/or business process, such as, for example, engineers, technicians, management, customers, and/or other personnel associated with the business. Value stream map 10 may be a concept-to-launch value stream, a raw material-to-finished-good value stream, an information technology (IT) value stream, or another type of value stream known in the art. A business may perform a variety of processes that may be illustrated by value stream map 10. For example, a business may assemble vehicles from components and subassemblies ordered from suppliers, and sell the assembled vehicles to customers." and see para [0031], " During and/or after completion of the simulation, the business personnel may visually inspect display board 22 to identify waste and/or other deficiencies in process 26 (step 62). This step may include comparing aspects of the simulation shown on display board 22 to one or more value stream metrics or other benchmarks to which aspects of process 26 can be compared (e.g., efficiency, TAKT time, units completed, units in progress, capacity, downtime, etc.). In one example, the business personnel may notice that second step 26b is a bottleneck for the remaining downstream steps 26c-e, and that the vehicles are being completed at a rate below the TAKT time (i.e., the minimum rate of production required to meet customer demand). The business personnel may determine the root of the problem to be that the amount of transmission subassembly inventory maintained onsite is too low (i.e., the number of markers 34b in segment 32b), or that an additional worker is required at second step 26b to help install the transmissions and thereby reduce the cycle time for second step 26b.").
Soni, however, does not specifically disclose on an enterprise application network.  In analogous art, Sethi discloses the following limitations:
performed on an enterprise application network (see para [0007], "Method and system for performing evaluation of an enterprise process pertaining to a business are described herein. With the increasing use of information technology, present enterprises are automating business processes, hereinafter referred to as enterprise processes, either completely or partially to improve efficiency. Examples of such enterprise processes include processing of insurance claim applications, processing of incentives given to employers, and processing of patient medical bills. The automation may be provided by various information technology (IT) systems, such as an Enterprise Resource Planning (ERP) system and customized web-based applications. Typically, the enterprises continuously evaluate the enterprise processes for optimizing the enterprise processes and enhancing the existing IT systems within the enterprise according to changing business objectives and business priorities. For instance, the enterprises may evaluate the enterprise processes for identifying weakness or bottle necks and standardizing multiple parallel processes performed by different business units of the enterprise. Conventionally, various techniques are used for evaluating the enterprise processes. Such techniques capture process data of the enterprise processes and evaluate the enterprise process for optimization of business. Examples of such techniques include As-Is Process, suppliers-inputs-process-outputs-customers (SIPOC) analysis, volumetric, service level agreements (SLA) analysis, value stream map (VSM) analysis, and failure mode and effect analysis (FMEA).")
of a database (see para [0018]-[0019], "he process evaluation system 102 may be communicatively coupled to a database 108 for storing the process data and other data pertaining to evaluation of the enterprise process for future references. Further, the process evaluation system 102 includes processor(s) 110, interface(s) 112, and a memory 114 coupled to the processor(s) 110. The interface(s) 112 may include a variety of application programs and hardware interfaces, for example, a network interface allowing the process evaluation system 102 to interact with the user devices 104 and the database 108. The interface(s) 112 may also facilitate multiple communications within a wide variety of networks and protocol types, including wired networks, for example, LAN, cable, etc., and wireless networks, such as WLAN, cellular, and satellite networks.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Soni with Sethi because evaluating enterprise processes improves the ability to achieve business objectives (see Sethi, para [0001-[0002]).         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for system for performing an evaluation of an enterprise process as taught by Sethi in the method for developing a value stream map of Soni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2, 8 and 14:
	Further, Soni discloses the following limitations:
determining movement of one or more of the work items forward or backward with respect to the linear process based on the identified stages to: generate one or more of speed, quality, or load metrics (see para [0028], "Next, the business personnel may simulate the current state of process 26 (step 60). That is, magnetic elements 40 may be selectively moved about layout 24 in accordance with the information gleaned from the current state value stream map created in step 52 (e.g., cycle times, lead times, uptimes, total processing times, and/or other parameters of interest). For instance, at first step 26a in process 26, an engine magnetic element 44a may be moved onto the vehicle chassis magnetic element 42 to simulate the work performed first step 26a. Further, the business personnel may place an "operational" status magnetic element 44f next to the first step of process 26 to indicate that work is being performed. Because the remaining downstream steps 26b-e are inactive (i.e., waiting for a vehicle to arrive at the respective station), "waiting" status magnetic elements 44g may be placed next to the downstream steps.' and see para [0029]-[0031]); or determine whether work associated with the work items is complete and accurate.

Claims 6, 12 and 18:
Soni does not explicitly disclose sending to a client device client-side code configured to, when executed by a web browser of the client device.  In analogous art, Sethi discloses the following limitations:
sending to a client device client-side code configured to, when executed by a web browser of the client device (see para [0018], "In another implementation, a web application hosted on the process evaluation system 102 may be accessed through the user device 104 for receiving the process data from the user. In one another implementation, an application may be downloaded from the process evaluation system 102 onto the user device 104. In one example, the user, such as the management consultant is tasked with performing evaluation of enterprise process pertaining to a client business. The user may then access either the document or the web application from the process evaluation system 102 through the user device 104 either at a client business location or at any other location. The user may then interview business users during workshops and interview sessions for gathering the process data using a template provided by the document or the web application and providing the process data to the process evaluation system 102 through the user device 102."), 
request server-side data for one or more of the stages or process- blocks in parallel and display at least a subset of the metrics via the VSM in parallel (see para [0007], "The automation may be provided by various information technology (IT) systems, such as an Enterprise Resource Planning (ERP) system and customized web-based applications. Typically, the enterprises continuously evaluate the enterprise processes for optimizing the enterprise processes and enhancing the existing IT systems within the enterprise according to changing business objectives and business priorities. For instance, the enterprises may evaluate the enterprise processes for identifying weakness or bottle necks and standardizing multiple parallel processes performed by different business units of the enterprise." and Figs 1D, 1E)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for system for performing an evaluation of an enterprise process as taught by Sethi in the method for developing a value stream map of Soni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3-4, 9-10, 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soni and Sethi, as applied above, and further in view of O'Conner et al. (US 2015/0195404 A1) (hereinafter O'Conner).

Claims 3-4, 9-10, 15-16:
Soni and Sethi do not specifically disclose determining a schema of the database and obtaining work item records for the work items, wherein the work item records comprise characteristics associated with the work items and the schema includes at least one field that represents the work item status.  In analogous art, O’Connor discloses the following limitations:
determining a schema of the database and obtaining work item records for the work items, wherein the work item records comprise characteristics associated with the work items and the schema includes at least one field that represents the work item status (see para [0052], "The agent and their associated data are maintained and updated by the database 114. Upon the completion of handling a work item, a generator collects selected metrics for the work item. These metrics include the skill involved in servicing the work item, the identifier of the servicing agent, the contact duration, the transaction or contact type (e.g., sale, information request, complaint, etc.), the time-of-day, the result (e.g., the type of sale, the number of units sold, average revenue generated etc.), a self-rating of the servicing agent respecting the agent's proficiency in handling the work item, the rating of the customer of the agent's proficiency in handling the work item, the rating of another party, such as the agent's supervisor or another observer, of how the work item was serviced, whether the agent requested assistance, and whether the agent's training was completed, and stores the information in the database 114, such as the CMS 228." and see para [0046]); and
modifying the VSM based on received filter criteria corresponding to one or more of the characteristics or a time at which work associated with one or more of the work items was performed (see para [0017], "The present invention provides managing attribute based routing to uniquely identify resources at an agent-granularity level. Also, the present invention provides an ability to notify a user and react to an under target business goal such as service level agreement performance. The present invention provides the supervisor an ability to simply drag the outline of the service level agreement outwards and the present invention provides solutions (e.g., priority increase on routing) that may results in improving a score of the service level agreement. Also, the present invention can be made available to the supervisor of the contact center through a web portal that is integrated with an administration tool. The present invention may update parameters of the work assignment's underlying routing strategy due to manipulation of the visual representation. Further, the present invention provides a supervisor or manager an effective means of fine-tuning the strategy's governing parameters. Furthermore, the present invention provides the visual feedback to the supervisor for a desired modification in a business goal and associated business goals." where it would be obvious to one of ordinary skill in the art that the administration tool could be the VSM determination shown in the Soni and Sethi combination).
automatically generating an electronic notification when one or more stored thresholds is determined to be exceeded based on a comparison of one or more of the metrics to one or more of the stored thresholds (see para [0061], "the display module 240 may generate alerts and display notifications to the supervisor if values of the business goals deteriorates or is below a threshold level.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Soni and Sethi with O’Conner because using records with the status of the work enables more effective measurements and performance evaluation of work (see O’Conner, para [0004]-[0011]).           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for method for generating a visual representation of competing business goals as taught by O’Conner in the Soni and Sethi combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soni and Sethi, as applied above, and further in view of Homeyer et al. (US 2019/0026663 A1) (hereinafter Homeyer).

Claims 5, 11 and 17:
Soni and Sethi do not specifically disclose converting a plurality of activity logs automatically generated and stored by the enterprise application platform into the activity records, wherein the event records collectively comprise a history of state changes for each of the work items.  In analogous art, Homeyer discloses the following limitations:
converting a plurality of activity logs automatically generated and stored by the enterprise application platform into the activity records (see para [0005], "he process including: obtaining, with one or more processors, a workflow execution log, wherein: the workflow execution log comprises a plurality of workflow instance records, each workflow instance record documents a respective instance of a respective workflow being executed, the workflow instance records describe a plurality of different workflows, and each workflow instance record indicates at least one duration of time before or during execution at least part the respective workflow instance, constructing, with one or more processors, a time-estimation model based on correlation between features of the workflow instance records and durations of time before or during execution of some or all of respective workflow instances; obtaining, with one or more processors, a workflow instance that is not completed and includes a task involving a change to source code, composition of source code, or a configuration of a software application; estimating, with one or more processors, a duration of time for the task with the time-estimation model at least in part by: extracting features of the incomplete workflow instance; applying the extracted features to the time-estimation model; and outputting from the time-estimation model the estimated duration of time; storing, with one or more processors, in memory, a value indicating the estimated duration of time; and causing, with one or more processors, a computing device to display a user interface that displays the estimated duration of time or has a visual attribute based on the estimated duration of time."), wherein the event records collectively comprise a history of state changes for each of the work items (see para [0070], " the time-estimation model is a categorical model by which tasks or workflows or software-issue reports are placed into categories and estimates of time are output based on the category or a model specific to the category. In some embodiments, the time-estimation model corresponds to a generally continuous smooth surface in a relatively high dimensional feature space, for instance, having 10 or more or 100 or more feature dimensions corresponding to attributes of software-issue reports, workflow instances, or tasks therein. In some cases, the surface may indicate an amount of time in a time dimension of this feature space estimated to be consumed by software-issue reports, tasks, or workflow instances having features that specify a point on the surface. Examples of techniques for constructing a time estimation model with the surfaces or categories or combinations thereof are described below. Time estimates may also be based on who a task is assigned to. Developer A may have a history of completing related asks at a rate of X, while Developer B completes related asks at a rate of Y. Similarly, estimates of time may be learned by which area of the codebase an issue impacts, e.g., from a history of seeing change requests (pull requests) that impact a specific area of code, and the pull requests being related to work items (inferred or connected by a user), some embodiments may learn that a specific area of code is faster or slower to work in than others.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Soni and Sethi with Homeyer because having a better understanding of the time in tasks of workflow can enable better coordination and project management of the tasks (see Homeyer, para [0002]-[0003]).             
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for method for estimating time as taught by Homeyer in the Soni and Sethi combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 109087004 B
US 20070078531 A1
US 20040162745 A1
"Enterprise Strategic Analysis" by Nightingale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624